United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                                 December 18, 2019




By the Court:


No. 16-4234                                            Appeal from the United
                                                       States District Court for
DELORES HENRY, et al., on behalf of a class,           the Central District of
   Plaintiffs-Appellants,                              Illinois.

        v.                                             No. 12-CV-3087
                                                       Richard Mills, Judge.
MELODY HULETT, former Warden of Lincoln
Correctional Center, et al.,
    Defendants-Appellees.




                                        Order



    The petition for rehearing en banc is granted. The opinion and judgment
entered by the panel are vacated. A new briefing schedule will be set by further
order. Oral argument will be heard on a date to be set also by further order.